Citation Nr: 0810411	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-38 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 
percent for a duodenal ulcer.

2.  Entitlement to a higher combined schedular rating for 
service-connected disabilities following a November 2004 
rating action, to include the issue of whether the RO 
properly calculated the combined rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  October 2002 and November 2004 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  In October 2002, the RO 
held that the veteran's service-connected duodenal ulcer 
disability warranted an increased disability rating of 10 
percent.  In November 2004, the RO determined that the 
veteran's duodenal ulcer was 20 percent disabling.

The veteran has alleged entitlement to a disability rating in 
excess of 30 percent for his service-connected anxiety 
neurosis.  The matter is accordingly referred to the RO for 
the appropriate action.

In February 2008, the veteran presented testimony before the 
Board during a hearing at the RO.



FINDINGS OF FACT

1.  The veteran's duodenal ulcer is manifested by epigastric 
pain, periodic vomiting, and weight loss.  There is, however, 
no evidence of anemia, incapacitating episodes, hematemesis 
or melena.

2.  At his February 2008 hearing, the veteran stated that he 
wished to withdraw his claim of entitlement to a higher 
combined schedular rating for service-connected disabilities 
following a November 2004 rating action, to include the issue 
of whether the RO properly calculated the combined rating.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7305 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the claim 
entitlement to a higher combined schedular rating for 
service-connected disabilities following a November 2004 
rating action, to include the issue of whether the RO 
properly calculated the combined rating.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by May 2002 and January 2007 letters, with 
respect to the claim of entitlement to an increased 
disability rating. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the May 2002 and January 2007 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in May 2002, prior to the 
adjudication of the matter in October 2002.  The January 2007 
letter indicated that in determining a disability rating, the 
RO considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  Further, the veteran 
was provided the criteria for rating his disability in the 
Statement of the Case.  Indeed, he had actual knowledge of 
the criteria for a higher rating.  Therefore, the veteran has 
been provided with all necessary notice regarding his claim 
for an increased evaluation.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the May 2002 and January 2007 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in 
August 2002 and February 2007.  Notably, the veteran has not 
identified any further outstanding and relevant evidence in 
response to the January 2007 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

I.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held, "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The veteran's duodenal ulcer is currently evaluated as 20 
percent disabling under Diagnostic Code 7305.  38 C.F.R. § 
4.114, Diagnostic Code 7305 (2007).  This Diagnostic Code 
provides a 20 percent evaluation for a moderate ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  A 40 percent rating is warranted 
for a moderately severe ulcer with less than severe symptoms, 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least 4 or more times a year.  It also 
provides for a maximum 60 percent evaluation for a severe 
ulcer with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  Id.

With respect to the veteran's weight, VA treatment records 
date in June 2001 and April 2002 documented his weight at 243 
pounds.  Upon VA examination in August 2002, the veteran also 
weighed 243 pounds.  At that time, the veteran presented with 
subjective complaints of nausea, vomiting, and abdominal 
pain.  He experiences these symptoms two to three times a 
month.  He uses home remedies for his pain.  His weight was 
243 pounds.  The veteran was diagnosed as having a duodenal 
ulcer with symptoms of nausea, vomiting, and burning 
abdominal pain associated with eating certain foods.  An 
associated esophagram and upper gastrointestinal series was 
essentially unremarkable.  There was no evidence of a hiatal 
hernia, gastroesophageal reflux or mass.  There were 
transient esophageal tertiary contractions with mild delay in 
esophageal emptying in the upright position.  Prolapse of 
antral mucosa into base of duodenal bulb and duodenal bulb 
deformity were compatible with scarring from old or chronic 
peptic ulcer disease.  

VA treatment records indicate that the veteran weighed 231 
pounds in October 2002.  In March, April, and May 2004, he 
weighed 240 pounds.  In August 2004, there was no evidence of 
hematemesis, melena or bright red blood per rectum.  The 
veteran indicated that he experienced abdominal pain, nausea, 
and vomiting.  His weight was 224 pounds.  

In February 2007, the veteran was afforded an additional VA 
examination.  The examiner indicated that the veteran's 
condition did not affect his general body health.  His 
condition affected his body weight in the sense that his went 
from 240 pounds to 220 pounds in one month.  His current 
weight was 236 pounds.  The veteran presented with complaints 
of constant, burning pain in the epigastrum, stomach 
distention, constipation, and diarrhea.  His distention 
occurred daily after eating or drinking.  He experienced 
nausea and vomiting once a week.  He had not passed any black 
tarry stools.  He had vomited blood on two occasions.  The 
examiner determined that the veteran did not suffer from any 
functional impairment due to his duodenal ulcer.  Physical 
examination revealed right upper quadrant tenderness, without 
guarding or rebound tenderness.  Otherwise, findings were 
normal.  There was no palpable mass at the location of the 
gallbladder or hepatomegaly noted.  A complete blood count 
was within normal limits.  The examiner diagnosed him as 
having a duodenal ulcer and indicated that it did not result 
in anemia or malnutrition.  

The veteran has testified that he was entitled to an 
increased disability rating because his service-connected 
duodenal ulcer has resulted in weight loss, bloating, nausea, 
vomiting, a burning sensation, occasional diarrhea, cramps, 
and loss of appetite.  Upon review of the evidence of record, 
the Board finds that an evaluation in excess of 20 percent 
for the veteran's duodenal ulcer is not warranted.  With 
reference to Diagnostic Code 7305, in order for an evaluation 
of 40 percent to be assigned, the evidence must show 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least 4 or more times a year.  In the 
veteran's case, there is no evidence of anemia or 
incapacitating episodes.  Although on one occasion the 
veteran may have lost 20 pounds in a month period, throughout 
the pendency of this appeal the veteran's weight has remained 
relatively stable.  The Board acknowledges that the veteran 
has presented with complaints of pain and vomiting once a 
week; however, in the absence of severe pain, hematemesis or 
melena, and anemia, an increased disability rating is not 
warranted.

The preponderance of the evidence is against a finding that 
the veteran's service-connected duodenal ulcer disability is 
manifested by hematemesis, melena, anemia, or recurrent 
incapacitating episodes averaging 10 or more days in duration 
at least four or more times per year.  The Board finds the 
symptomatology associated with the veteran's service-
connected duodenal ulcer disease more nearly approximates a 
20 percent evaluation under Diagnostic Code 7305.

II.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  At 
the February 2008 hearing, the veteran withdrew his appeal 
for entitlement to a higher combined schedular rating for 
service-connected disabilities following a November 2004 
rating action, to include the issue of whether the RO 
properly calculated the combined rating.  Accordingly, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to these claims, and the Board 
does not have jurisdiction to review the appeal for this 
claim.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 20 percent 
for a duodenal ulcer is denied.

The appeal regarding the matter of entitlement to a higher 
combined schedular rating for service-connected disabilities 
following a November 2004 rating action, to include the issue 
of whether the RO properly calculated the combined rating is 
dismissed.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


